DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on August 11, 2022 has been entered. The claims pending in this application are claims 1-5, 7-10, and 13-15 wherein claims 4, 5, 14, and 15 have been withdrawn due to the restriction requirement mailed on December 24, 2021. The rejection not reiterated from the previous office action is hereby withdrawn in view of applicant’s amendment filed on August 11, 2022. Claims 1-3, 7-10, and 13 will be examined. 

Claim Objections
Claim 1 is objected to because of the following informalities: (1) “padlock probe (s)” in steps (b) and (g) should be “padlock probes”; (2) “sequential hybridization” in step (b) should be “sequential hybridizations”; (3) the word “and” in the end of step (e) should be deleted; and (4) the word “and” should be added to the end of step (f). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1-3, 7-10, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The Nature of The Invention
The claims are drawn to a method of obtaining sequence information from an individual cell. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 1-3, 7-10, and 13 encompass a method of obtaining sequence information from an individual cell comprising: (a) amplifying a nucleic acid molecule in situ within a cell, thereby generating an amplified nucleic acid molecule; (b) annealing in situ one or more padlock probes that is designed to anneal to the amplified nucleic acid molecule, wherein the one or more padlock probes comprises two sequence-specific capturing arms on the 5’ and 3’ end of the probe, wherein the capturing arms are ligatable when each are annealed to the amplified nucleic acid molecule, wherein the one or more padlock probes further comprises a least a first decoder sequence and a second decoder sequence that do not anneal to the amplified nucleic acid molecule and wherein the one or more padlock probes can be identified based upon generating a code from decoding the at least first decoder sequence and the second decoder sequence by sequential hybridizations with fluorescently labeled decoder probes, and identifying the one or more padlock probes by matching the code with a reference code that is assigned for each padlock probe, wherein each padlock probe of the one or more padlock probes that hybridizes to a different target nucleic acid sequence has a different reference code; (c) hybridizing a first labeled decoder probe to said first decoder sequence, wherein a label on the first labeled decoder probe provides a detectable signal; (d) detecting a signal indicative of said hybridizing of the first labeled decoder probe to said first decoder sequence; (e) hybridizing a second labeled decoder probe to said second decoder sequence, wherein a label on the second labeled decoder probe provides a detectable signal; (f) detecting a signal indicative of said hybridizing of the second labeled decoder probe to said second decoder sequence; and (g) determining the identity of the  one or more padlock probes base upon decoding the signals generated thereby generating sequence information from the individual cell regarding said amplified nucleic acid molecule.

Working Examples
The specification teaches examples for (1) Design and Optimization of a Set of Padlock Probes and Hybridization Oligos for Targeted Detection and Quantification of a Subset of Genes; (2) Design and Optimization of a Set of Padlock Probes for Targeted Detection and 
Quantification of BRAF V600E, EGFR T790M and EGFR L858R Mutations; (3) Design and Optimization of a Set of Padlock Probes for Targeted Detection and Quantification of Her2/ERBB2 Amplification and/or Deletion; and (4) Design and Optimization of a Set of Padlock Probes for Targeted Detection and Quantification of Microsatellite Repeat (see pages 21-30). However, the specification provides no working example for obtaining sequence information from an individual cell using the methods recited in claims 1-3, 7-10, and 13. 

The Amount of Direction or Guidance Provided and The State of The Prior Art
Although the specification teaches examples for (1) Design and Optimization of a Set of Padlock Probes and Hybridization Oligos for Targeted Detection and Quantification of a Subset of Genes; (2) Design and Optimization of a Set of Padlock Probes for Targeted Detection and 
Quantification of BRAF V600E, EGFR T790M and EGFR L858R Mutations; (3) Design and Optimization of a Set of Padlock Probes for Targeted Detection and Quantification of Her2/ERBB2 Amplification and/or Deletion; and (4) Design and Optimization of a Set of Padlock Probes for Targeted Detection and Quantification of Microsatellite Repeat (see pages 21-30), the specification does not provide a guidance to show that sequence information from an individual cell can be obtained using the methods recited in claims 1-3, 7-10, and 13. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to obtain sequence information from an individual cell using the methods recited in claims 1-3, 7-10, and 13.

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether sequence information from an individual cell can be obtained using the methods recited in claims 1-3, 7-10, and 13. 
The specification teaches that “[T]he methods and compositions presented herein make use of unique barcode probes having decoder sequences to identify multiple nucleic acid targets in a multiplex fashion.  The instant innovations overcome limitations of existing rolony identification methodologies by surprisingly and successfully applying decoding strategies that entail sequential hybridizations of labeled decoder probes to decoder sequences found in immobilized nucleic acids within an individual cell.  Such decoding strategies using decoder sequences have until now been used for decoding of randomly assembled arrays of beads.  Thus, the decoding strategies presented herein are flexible and scalable and can be used to detect and decode thousands of unique amplified nucleic acid species”, “[A]s an example, one or more target nucleic acid species can be amplified, either specifically or non-specifically, to generate an amplified molecule containing many repeats of the amplified nucleic acid in tandem.  In the embodiment shown in FIG. 1, cDNA is generated in situ, using either random hexamers or oligo dT primers or both.  Then the cDNA molecules are amplified using rolling circle amplification (RCA) to generate a ‘DNA ball’ or ‘rolony’.  The amplified nucleic acids can then be hybridized with one or more unique padlock probes with unique molecular barcodes.  When a padlock probe specifically hybridizes to a sequence of interest, the probe is ligated to form, for example, a circularized barcoded padlock probe.  The amplified nucleic acid molecules and/or the hybridized padlock probes are immobilized within the cell using the crosslinking methods described herein, and decoding of the barcode probe takes place by multiple rounds of sequential hybridization.  In the example shown in FIG. 1, decoding takes place via a set of barcode probes having decoder sequences that can be decoded by eight rounds of sequential hybridization with fluorescently labeled oligos and imaging of fluorescent images”, “[T]he methods and compositions make use of hybridization, amplification, washing and detection within individual cells. These methods are performed in situ on isolated cells or in tissue sections that have been prepared according to methodologies known in the art. Methods for permeabilization and fixation of cells and tissue samples are well-known in the art, as exemplified by Cremer et al., The Nucleus: Volume 1: Nuclei and Subnuclear Components, R. Hancock (ed.) 2008; and Larsson et al., Nat. Methods (2010) 7:395-397 and associated supplemental materials, the content of each of which is incorporated herein by reference in its entirety. Any suitable permeabilization and/or fixation technologies can be used for making cells and the target nucleic acid molecules therein available for the amplification and detection methods provided herein” and “[T]he signals generated by fluorescent imaging of one or more probes during decoding, sequencing and other detection methods carried out in situ and can be detected using any suitable imaging and detection technologies which allow for detection of individual amplicons in situ. Suitable imaging technologies are known in the art, as exemplified by Larsson et al., Nat. Methods (2010) 7:395-397 and associated supplemental materials, the entire content of which is incorporated by reference herein in its entirety” (see paragraphs [0044], [0046], [0059] to [0061] of US 2021/0087625 A1, which is US Publication of this instant case), the specification clearly indicates that a cell is required to be permeabilized and fixed at in situ before amplifying a nucleic acid molecule in situ and each of one or more decoder probes hybridized to a padlock probe is labeled with a different fluorescent dye.  However, the scope of claim 1 is more broader than scope of the specification because claim 1 does not require that a cell is permeabilized and fixed at in situ before amplifying a nucleic acid molecule in situ and each of one or more decoder probes hybridized to a padlock probe is labeled with a different fluorescent dye. Since claim 1 does not require that a cell is permeabilized and fixed at in situ, if the cell is not permeabilized before amplifying a nucleic acid molecule in situ, nucleic acids within the cell is not released from the cell and a polymerase outside of the cell cannot contact with nucleic acids within the cell, it is unpredictable how a nucleic acid molecule in situ within a cell can be amplified such that steps (a) to (g) of claim 1 cannot be performed. Furthermore, since each of the first labeled decoder probe not bound to said first decoder sequence and the second labeled decoder probe not bound to said first decoder sequence can produce a signal and claim 1 does not have a washing step between step (c) and step (d) and a washing step between step (e) and step (f) or does not require to separate the first labeled decoder probe not bound to said first decoder sequence from the first labeled decoder probe bound to said first decoder sequence and separate the second labeled decoder probe not bound to said first decoder sequence from the second labeled decoder probe bound to said second decoder sequence, it is unpredictable how detecting a signal in step (d) must indicate hybridizing a first labeled decoder probe to said first decoder sequence and cannot indicate a signal from the first labeled decoder probe not bound to said first decoder sequence, and how detecting a signal in step (f) must indicate hybridizing a second labeled decoder probe to said second decoder sequence and cannot indicate a signal from the second labeled decoder probe not bound to said second decoder sequence.  In addition, although the specification teaches that “[D]uring decoding, labeled decoder probe oligonucleotides are sequentially hybridized to the decoder sequences to specifically determine the identity of each barcode sequence. Sequential hybridization of decoder probes to decoder sequences is described by Gunderson et al. (Genome Res. (2004) 14:870-877), the content of which is incorporated by reference in its entirety”, step (b) of claim 1 does not require that the sequential hybridizations are performed using the method taught by Gunderson et al.. In fact, the sequential hybridizations recited in step (b) of claim 1 is different from the sequential hybridizations taught by Gunderson et al., because the sequential hybridizations taught by Gunderson et al., are carried out using different decode probes labeled with different fluorescent dyes and each color of the dyes represents one number in a code and there is a washing step after each hybridization step of the sequential hybridizations (see page 870, right column, page 871, left column, page 872 and Figure 2, and page 875, right column) while claim 1 does not require that each of the fluorescently labeled decoder probes are labeled with a different fluorescent dye, does not have a washing step after each hybridization step of the sequential hybridizations, and does not indicate how to generate a code from decoding the at least first decoder sequence and the second decoder sequence by sequential hybridizations with fluorescently labeled decoder probes and how to generate a reference code that is assigned for each padlock probe of the one or more padlock probes. Since claim 1 does not indicate how the first decoder sequence and the second decoder sequence are decoded by sequential hybridization with fluorescently labeled decoder probes, how to generate a code from decoding the first decoder sequence and the second decoder sequence, and that a code is what kind of code, and how to differentiate a detectable signal generated from a label on the first  labeled decoder probe and a detectable signal generated from a label on the second labeled decoder probe, it is unpredictable how the identity of the one or more padlock probes can be determined based upon decoding the signals generated. Since claim 1 does not indicate how to generate a reference code that is assigned for each padlock probe of the one or more padlock probes, it is unpredictable how the padlock probe can be identified by matching said code with a reference code that is assigned for each padlock probe. 
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether sequence information from an individual cell can be obtained using the methods recited in claims 1-3, 7-10, and 13.
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
Response to Arguments
In page 6, eighth paragraph bridging to page 15, first paragraph of applicant’s remarks, applicant argues that “[I]t is respectfully submitted that the Examiner's factual findings are directed to what the claims themselves enable, not what the specification teaches and enables to those in of skill in the relevant art on how to make and use the claimed invention without undue experimentation. The Examiner has not challenged or raised any doubts as to any statement or assertion made in Applicants’ Specification. Moreover, for the reasons to follow, it is respectfully submitted that the Applicants’ specification provides sufficient teachings so that the person of skill in the relevant art (a highly skilled Ph.D. scientist with laboratory experience) could make and use the claimed invention without any undue experimentation” and “[T]he specification incorporates by reference many publications and patents directed to technologies, like rolling circle amplification, Padlock probes, sequential hybridization with decoder probes to decode sequences, and imaging technology (See the present specification at pp. 10-16). Moreover, Applicants’ specification clearly indicates that the barcodes of the padlock probes can be accurately decoded by sequential hybridization similar to the decoding of Illumina bead array, using a combinatorial chemistry approach by making specific reference to Gunderson et al., Genome Res. 14(5):870-877 (2004)) (see Applicants’ application at the legend for Figure 1 ¶19 and Figure 1; see also ¶s44-49, which provides more in depth discussion of decoding the padlock probe using sequential hybridization). Exhibit A, (Gunderson et al., Genome Res. 14(5):870-877 (2004)) has been incorporated by reference in its entirety in Applicants’ application. Gunderson et al. teaches how to decode a randomly ordered array by use of sequential hybridization. In other words, Gunderson et al. teaches how to generate sequence information regarding at least one target nucleic acid sequence in a plurality of nucleic acid molecules by using sequential hybridization in a randomly assembled array. Gunderson et a/. did not use individual cells but a randomly assembled array. Applicants’ specification teaches that the process described in Gunderson et a/. can be applied to the instant invention (see Figure 3 of Gunderson et al.). Namely, the use of labeled decoder probe oligonucleotides that are sequentially hybridized to the decoder sequences on barcode probes (padlock probes) to determine the identity of each barcode
sequence (see Applicants’ specification at ¶45; see also Figure 1B-C). Gunderson et al. was published in 2004, ten years prior to the filing of Applicants’ priority application of June 19, 2014.Thus, while the claimed methods are novel and nonobvious, as indicated by the Examiner in the sentence bridging page 6-7 of the present Non-Final Office Action, it is clear that the State of the Art was advanced in the technologies and technical field in which the claimed Invention pertains, including decoding strategies for barcodes (/.e., padlock probes) by using sequential hybridization with fluorescently labeled probes that bind to decoder sequences. A patent need not teach, and preferably omits, what is well known in the art”. 
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Although applicant argues that “the Examiner's factual findings are directed to what the claims themselves enable, not what the specification teaches and enables to those in of skill in the relevant art on how to make and use the claimed invention without undue experimentation”, the rejection has clearly indicated that “the scope of claim 1 is more broader than scope of the specification because claim 1 does not require that a cell is permeabilized and fixed at in situ before amplifying a nucleic acid molecule in situ and each of one or more decoder probes hybridized to a padlock probe is labeled with a different fluorescent dye” and applicant cannot claim something which has a scope more broader than scope of the specification. Furthermore, although applicant argues that “[A]pplicants’ specification clearly indicates that the barcodes of the padlock probes can be accurately decoded by sequential hybridization similar to the decoding of Illumina bead array, using a combinatorial chemistry approach by making specific reference to Gunderson et al., Genome Res. 14(5):870-877 (2004)) (see Applicants’ application at the legend for Figure 1 ¶19 and Figure 1; see also ¶s44-49, which provides more in depth discussion of decoding the padlock probe using sequential hybridization). Exhibit A, (Gunderson et al., Genome Res. 14(5):870-877 (2004)) has been incorporated by reference in its entirety in Applicants’ application”, step (b) of claim 1 does not require that the sequential hybridizations are performed using the method taught by Gunderson et al.. In fact, the sequential hybridizations recited in step (b) of claim 1 is different from the sequential hybridizations taught by Gunderson et al., because the sequential hybridizations taught by Gunderson et al., are carried out using different decode probes labeled with different fluorescent dyes and each color of the dyes represents one number in a code and there is a washing step after each hybridization step of the sequential hybridizations (see page 870, right column, page 871, left column, page 872 and Figure 2, and page 875, right column) while claim 1 does not require that each of the fluorescently labeled decoder probes are labeled with a different fluorescent dye, does not have a washing step after each hybridization step of the sequential hybridizations, and does not indicate how to generate a code from decoding the at least first decoder sequence and the second decoder sequence by sequential hybridizations with fluorescently labeled decoder probes and how to generate a reference code that is assigned for each padlock probe of the one or more padlock probes. Since claim 1 does not indicate how the first decoder sequence and the second decoder sequence are decoded by sequential hybridization with fluorescently labeled decoder probes, how to generate a code from decoding the first decoder sequence and the second decoder sequence, and that a code is what kind of code, and how to differentiate a detectable signal generated from a label on the first  labeled decoder probe and a detectable signal generated from a label on the second labeled decoder probe, it is unpredictable how the identity of the one or more padlock probes can be determined based upon decoding the signals generated. Since claim 1 does not indicate how to generate a reference code that is assigned for each padlock probe of the one or more padlock probes, it is unpredictable how the padlock probe can be identified by matching said code with a reference code that is assigned for each padlock probe. In addition, applicant has not addressed all issues in the non-final rejection in the response filed on August 11, 2022.  For example, the non-final rejection has clearly stated that “[S]ince claim 1 does not require that a cell is permeabilized and fixed at in situ, if the cell is not permeabilized before amplifying a nucleic acid molecule in situ, nucleic acids within the cell is not released from the cell and a polymerase outside of the cell cannot contact with nucleic acids within the cell, it is unpredictable how a nucleic acid molecule in situ within a cell can be amplified such that steps (a) to (g) of claim 1 cannot be performed” and “since each of the first labeled decoder probe not bound to said first decoder sequence and the second labeled decoder probe not bound to said first decoder sequence can produce a signal and claim 1 does not have a washing step between step (c) and step (d) and a washing step between step (e) and step (f) or does not require to separate the first labeled decoder probe not bound to said first decoder sequence from the first labeled decoder probe bound to said first decoder sequence and separate the second labeled decoder probe not bound to said first decoder sequence from the second labeled decoder probe bound to said second decoder sequence, it is unpredictable how detecting a signal in step (d) must indicate hybridizing a first labeled decoder probe to said first decoder sequence and cannot indicate a signal from the first labeled decoder probe not bound to said first decoder sequence, and how detecting a signal in step (f) must indicate hybridizing a second labeled decoder probe to said second decoder sequence and cannot indicate a signal from the second labeled decoder probe not bound to said second decoder sequence”, applicant has not addressed these issues in the response filed on August 11, 2022.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as vague and indefinite in view of steps (b), (c) and (e). Although step (b) has fluorescently labeled decoder probes, step (c) has a first labeled decoder probe, and step (e) has a second labeled decoder probe, it is unclear what is the relationship among the fluorescently labeled decoder probes, the first labeled decoder probe, and the second labeled decoder probe. Please clarify. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	No claim is allowed. 
10.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        October 31, 2022